FIELD, Circuit Judge
(dissenting in part):
The high regard I have for my brothers of the majority makes me somewhat hesitant to dissent, but I simply do not see this case as they apparently do. No one would now question that the eonstitutional freedoms of speech and press guaranteed by the First Amendment protect the students of our colleges and universities from unreasonable administrative interference, and the school authorities may not restrict the students’ freedom of speech merely because they find the views expressed to be abhorrent. Healy v. James, 408 U.S. 169, 92 S.Ct. 2338, 33 L.Ed.2d 266 (1972), and the related authorities in this area cited by the majority solidly support this principle.1 However, as pointed out by Professor Van Alstyne in his amicus brief, the issue in this case does not involve the more familiar form of abridgment by restriction of expression of opinion by the students as individuals either on or off the campus of NCCU,2 nor does it present the case where financial support of the college newspaper was temporarily withheld for the purpose of inducing editorial policies acceptable to the administration. Cf. Antonelli v. Hammond, 308 F.Supp. 1329 (D.C.Mass.1970).
The issue as I see it is whether President Whiting had the right if not, indeed, the duty to terminate the University’s subsidy of the Echo when he had reasonable grounds to believe that the newspaper was engaged in conduct which was violative of the Constitution and laws of the United States and which, under the circumstances, jeopardized the University’s participation in the various federal funding programs necessary to its operation. I submit that President Whiting’s decision on this basis to irrevocably discontinue the subsidy to avoid future involvement in the terms of the school’s possible responsibility for the editorial content of the Echo, coupled with the express disavow*465al on his part that the subsidy might be renewed in the event the newspaper would accede to acceptable “journalistic standards” or other subjective criteria, violated no First Amendment rights of the plaintiffs,3 and that the conclusion of the district court on the primary issue in this ease was correct.
Referring to the action of the district judge in upholding the termination of the subsidy on the theory that the racist editorial policy of Joyner was violative of the Fourteenth Amendment and the Civil Rights Act of 1964, the majority suggests that he “fashioned a unique exception to the well established body of law dealing with censorship of college newspapers” which cannot be sustained. In all deference, I suggest that there was nothing unique about the rationale of the district court’s decision and that it finds solid support in law and in fact.
For almost two decades since Brown v. Board of Education, 347 U.S. 483, 74 S.Ct. 686, 98 L.Ed 873 (1954), the school authorities of this country have been “clearly charged with the affirmative duty to take whatever steps might be necessary to convert to a unitary system in which racial discrimination would be eliminated root and branch.” Green v. County School Board, 391 U.S. 430 (1968) at 437-438, 88 S.Ct. 1689 at 1694, 20 L.Ed.2d 716. It is an understatement to say that the transition from segregated schools to a non-raeial system of public education has not been a simple task, and this is especially true for an educator in the position of President Whiting confronted with the delicate responsibility of converting a previously all black university into an integrated educational facility.
The constitutional responsibility to eliminate racial discrimination articulated by the courts has received substantial support from the Congress of the United States, and the national policy against support for segregated education emerged in provisions adopted by the Congress in the Civil Rights Act of 1964. Title VI, Section 601 of the Act, 42 U.S.C. § 2000d, provides that “[n]o person in the United States shall, on the ground of race, color, or national origin, be excluded from participation in, be denied the benefits of, or be subjected to discrimination under any program or activity receiving Federal financial assistance.” Section 602 of the Act, 42 U.S.C. § 2000d-1 directs each federal agency administering programs of financial assistance to take action by rule, regulation or order to effectuate the principles of Section 601, and to effect compliance with those requirements under this section an agency is authorized to terminate or refuse to grant assistance under a program to any recipient as to whom there has been a finding of a failure to comply with such requirements.
It is in the context of this background that President Whiting’s action should properly be appraised. The majority states that Joyner’s message of racial divisiveness and hostility was distasteful to Whiting. This may well be true, but the record clearly shows that the reason for the termination of the subsidy was not President Whiting’s personal displeasure with the editorial policy of the Echo but his fear, based upon the advice of the Attorney General of North Carolina, that continued support of the student newspaper could be construed as “state action” in the context of the various civil rights acts passed by the Congress as well as the Federal Constitution. Whiting's apprehension that continued subsidization might jeopardize the University’s federal funding was well founded for the federal agencies have not hesitated to act pursuant to Section 602 of the Civil Rights Act and *466terminate federal assistance where the authorities of a state have failed to take affirmative action to eliminate discrimination in its schools. State of Georgia v. Mitchell, 450 F.2d 1317 (C.A.D.C. 1971); see also, Green v. Connally, 330 F.Supp. 1150 (D.C.D.C.1971), aff’d per curiam sub nom., Coit et al. v. Green et al., 404 U.S. 997, 92 S.Ct. 564, 30 L.Ed. 2d 550 (1971).
Unquestionably the activities of the Echo, subsidized as it was by the University, constituted “state action” in the area of civil rights, Lee v. Board of Regents of State Colleges, 441 F.2d 1257 (7 Cir. 1971); Zucker v. Panitz, 299 F.Supp. 102 (S.D.N.Y.1969); Panarella v. Birenbaum, 37 A.D.2d 987, 327 N.Y.S.2d 755 (1971), and if its editorial content was violative of Federal Constitutional or statutory proscriptions, the responsibility necessarily would fall squarely on NCCU. It should be borne in mind that we are not dealing here with a “letter to the editor” nor a casual news article or student poll. What we have before us is the lead editorial in the first issue of the subsidized house organ of NCCU greeting the matriculating students with a clear and violent statement of policy which the district court found to be designed to discourage racial integration of the University “by a program of harassment, discourtesy and indicia of unwelcome.” The majority disposes of this finding, however, with the observation that the record fails to show that the editorial policy incited harassment, violence or interference with white students. Conceding that the editorial advocated racial segregation contrary to the Fourteenth Amendment and the Civil Rights Act of 1964, my brothers would countenance it on the ground that it was not proscribed “state action” but was acceptable “state advocacy.” I must confess I find the import of this statement somewhat obscure and, assuredly, of questionable validity on the issue before us.4
In Smith v. St. Tammany Parish School Board, 316 F.Supp. 1174 (D.C.E.D.La.1970), aff’d, 448 F.2d 414 (5 Cir. 1971), the district court ordered all Confederate flags as well as other symbols of racism removed from the schools with this observation at page 1176:
“In this connection, the principal of the Covington High School understands today’s symbolism of the Confederate battle flag as well as he understands the symbolism of a Black Panther or a Black Power flag. But none of these flags are constitutionally permissible in a unitary school system where both white and black students attend school together. At the moment, the Covington principal insists on the display of the Confederate battle flag; but the display of the flag is an affront to every Negro student in the school, just as the display of the Black Panther flag would be an affront to every white student in a school whose principal was a Negro. * * * The retention of Confederate flags in a unitary school system is no way to eliminate racial discrimination ‘root and branch’ from the system.”
I respectfully suggest that Mr. Joyner’s editorial policy was at least as much of an affront to the white minority of NCCU as the Confederate flag was to the black students of St. Tammany Parish. Whether we label it “advocacy” or “action,” the Echo’s editorial policy was violative of the Fourteenth Amendment and the Civil Rights Act of 1964, and President Whiting acted reasonably and responsibly in irrevocably terminating *467the subsidy and removing the imprimatur of the University from Joyner’s racist views.5
I, of course, am in agreement with the views expressed by the majority relative to the discriminatory staffing and advertising policies of the Echo under Joyner’s leadership. I also agree that the district court’s permanent injunction against the future funding of any newspaper at NCCU was improper. While this action of the court was designed to eliminate the possibility of the use of such support in the future “as a possible • method of censorship,” such an anticipatory measure was neither necessary nor appropriate in the disposition of this case. Accordingly, I would affirm the court below in its denial of declaratory and injunctive relief to the plaintiffs, and remand the case with directions to dissolve the permanent injunction against possible future funding.

. The majority apparently recognizes, however, that a university has no constitutional responsibility to establish a campus newspaper. See Dickey v. Alabama State Board of Education, 273 F.Supp. 613, 618 (M.D.Ala.1967); Cf. Danskin v. San Diego Unified School District, 28 Cal.2d 53, 171 P.2d 885, 892 (1946).


. Neither Joyner nor anyone else was subjected to suspension, expulsion, or any other reprisal; nor as stated by the majority, was there any attempt by President Whiting to suppress the publication or circulation of any privately funded newspaper on the campus. These factors are sufficient to distinguish this case from practically all of the authorities cited by the majority.


. It should be noted that in a post-subsidy issue of the Echo, Joyner wrote an article relative to the institution of this litigation in the district court which carried the utterly tasteless and offensive headline “So, We took Jm ass to court.” Demonstrating commendable restraint and respect for Joyner’s First Amendment rights of expression, President Whiting took no punitive or repressive action against either Joyner or the publication.


. The nub of the present controversy becomes more readily apparent if we reverse the circumstances. Suppose that incident to a program of integration, the advent of black students on the campus of a previously all white state-supported university in North Carolina or elsewhere had been greeted by a similar message in the subsidized university newspaper denouncing the admission of blacks to the institution. I submit that this court or any court would have had little difficulty in finding such “advocacy” to be state action which was violative of the law of the land.


. Even should it be assumed wrguendo that the Echo’s editorial policy was not violative of the law, the record clearly supports the conclusion that President Whiting acted in the reasonable belief that Joyner’s conduct was illegal and, under these circumstances, termination of the subsidy could well be sustained under the rationale of Sellers v. Regents of University of California, 432 F.2d 493 (9 Cir. 1970).